UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2373



LORI D. RHOADS,

                                              Plaintiff - Appellant,


          versus


FEDERAL DEPOSIT INSURANCE CORPORATION, in its
capacity as receiver for Standard Federal
Savings Bank and Standard Federal Savings
Association,

                                               Defendant - Appellee,


          and

RESOLUTION TRUST CORPORATION, a/k/a Standard
Federal Savings & Loan Association, as
Receiver,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(CA-94-1548-CCB)


Submitted:   March 31, 2004                 Decided:   April 16, 2004


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Lori D. Rhoads, Appellant Pro Se. Ashley Doherty, FEDERAL DEPOSIT
INSURANCE CORPORATION, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Lori D. Rhoads again appeals to this court following our

reversal and remand, in part, so that she could pursue her claim

that she was retaliated against in her employment in violation of

the anti-retaliation provision of the Americans with Disabilities

Act (“ADA”).   See Rhoads v. FDIC, 257 F.3d 373 (4th Cir. 2001).     On

remand, Rhoads was awarded $120,006 in back pay from the jury.

Nonetheless, Rhoads again appeals raising several issues.       For the

reasons that follow, we affirm.

          Rhoads contests the district court’s denial of her motion

to reconsider under Fed. R. Civ. P. 60(b).           As noted by the

district court, the claims raised in Rhoads’ Rule 60(b) motion are

barred by the law of the case doctrine,     United States v. Aramony,

166 F.3d 655, 661 (4th Cir. 1999), as this court previously

considered the claims in her prior appeal.

          Rhoads’    claim   that   she   was   entitled   to   recover

compensatory and punitive damages in her trial for violation of the

ADA’s anti-retaliation provision fails because such relief is

unavailable.    Kramer v. Banc of Am. Sec., 355 F.3d 961, 965 (7th

Cir. 2004).    Thus, Rhoads’ claim that the district court erred in

limiting her evidence to prove these damages also fails.

          Next, Rhoads alleges that she was entitled to prejudgment

interest on her award, attorney’s fees, expenses, and costs.         We

have reviewed the record and arguments made by the parties on


                                - 3 -
appeal and find no reversible error.      Thus, we affirm for the

reasons stated by the district court.    See Rhoads v. FDIC, 286 F.

Supp. 2d 532, 540-44 (D. Md. 2003).

          Finally, Rhoads alleges numerous errors regarding this

court’s decision in her prior appeal.   These issues are now the law

of the case and may not be reasserted in her second appeal.

Aramony, 166 F.3d at 661.

          Accordingly, we affirm.   We deny Rhoads’ motion for oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 4 -